822 F.2d 511
45 Empl. Prac. Dec. P 37,723
Patricia THOMAS, et al., Plaintiffs-Appellees,v.CAPITAL SECURITY SERVICES, INC., Defendant-Appellant.
No. 86-4480.
United States Court of Appeals,Fifth Circuit.
July 9, 1987.

M. Curtiss McKee, Jackson, Miss., for defendant-appellant.
Deborah A. McDonald, Mary Brown, Natchez, Miss., Willie L. Rose, McComb, Miss., George Cochran, University, Miss., for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Mississippi;  William H. Barbour, Jr., Judge.
(Opinion March 20, 1987, 5 Cir., 1987, 812 F.2d 984)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.